In re: Albert Ballett, Jr. applying for certiorari, or writ of review, to the Court of Appeal, Third Circuit, Parish of Cal-casieu. 168 So.2d 270.
Writ refused. The showing made does not warrant the exercise of our supervisory jurisdiction.
McCALEB, J.,
thinks that a writ should be granted in view of the physicians’ testimony that relator is not criminally insane. The finding of the trial judge that relator is a menace to society is founded on evidence that he may be potentially a menace to society. If R.S. 15 :270 is thus construed, it is unconstitutional.
SANDERS, J., is of the opinion that the writ should be granted.